DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and being examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-19 are rejected under 35 U.S.C. §101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper definition of a process under 35 U.S.C. § 100(b); i.e., the claim language results in a claim which is not a proper process claim under 35 U.S.C. § 101. See MPEP 2173.05(q)
Claims 18-20 recite “the method comprising using the alicyclic epoxy compound product according to claim 1.” In this case, it is unclear if “using” is an actual step or not. See MPEP 2173.05(q).
In this case, it is unclear if “using” is an actual step or not. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, and 12-14, do not have any transitional phrase which causes confusion as to what is defined as the scope of their claim, such as what is or is not excluded. (See MPEP 2111.03). For example, claim 13 recites “wherein a total content of a compound with a molecular weight of not greater than 100 and a compound with a molecular weight of not less than 270…” Since there is no transitional phrase in either claim 1 or claim 13, it becomes unclear if “a compound” in claim 13 is referring to the compounds (a)-(d) in claim 1 or to other by-products/impurity compounds.

Claims 18-20 recite “the method comprising using the alicyclic epoxy compound product according to claim 1.” In this case, it is unclear if “using” is an actual step or not. See MPEP 2173.05(q).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-14, 18-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-018538 A to Nakanishi et al. (hereinafter Nakanishi).

Regarding claims 1, 12-14, 18-20, Nakanishi teaches the process of making 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at a 99% purity (para 62) with an epoxy equivalent weight of 132 g/eq with a viscosity of 240 mPa.s (para 62), which meets the claimed 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate product in claims 1, and 12-14. Nakanishi further teaches the 3,4-epoxycyclohexymethyl(3,4-

Regarding claim 2, as cited above and incorporated herein, Nakanishi teaches the identical 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at 99% purity. 
Thus, one skilled in the art would have a reasonable expectation for the 99% pure 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate of Nakanishi to have the claimed light transmittance and Hazen color properties because it is a substantially identical compound, which is further evident because Nakanishi teaches the 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at a 99% purity (para 62) has a viscosity of 240 mPa.s (para 62), which is the same as claimed. See MPEP 2112.01. ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 7-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 10167131 A to Yumin et al. (hereinafter Yumin).
Regarding claims 1, 3, 4, 7-13, and 15-20, Yumin teaches a method of making 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate by reacting a bicyclic alkene ester with a hydrogen peroxide and heteropolyacid at a temperature of 70-80 deg (para 32), wherein the lower organic phase is separated and distilled at 120 deg C at 1 atm, and after solvent and water is removed, it is further vacuum distilled at a vacuum degree of 1.0mm Hg, at 180-220 more than 90% and epoxy eq. of 125-140, (para 31-34), which overlaps and meets the claimed range of claim 1. Yumin also teaches the similar quality is achieved using peracetic acid as the oxidant (para 23), and the above process meets the claimed process at temperature ranges that overlap and meet the ranges in claims 3, 15-17, (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”). Yumin further teaches the above epoxy can be cured and used in paints and insulative substrates of electronics, (See abstract and para 4).

Regarding claims 2 and 14, as cited above and incorporated herein, Yumin teaches a 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at a purity of more than 90% and epoxy eq. of 125-140, (para 31-34), which overlaps and meets the claimed range of claim 1.
Yumin is silent regarding light transmittance and Hazen color properties and viscosity properties. 
However, Yumin teaches a substantially identical 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate at a purity of more than 90% and epoxy eq. of 125-140. 
Thus, one skilled in the art would have a reasonable expectation for the more than 90% of 3,4-epoxycyclohexymethyl(3,4-epoxy)cyclohexanecarboxylate of Yumin to have the claimed light transmittance and Hazen color properties and viscosity properties because it is a substantially identical compound, and it is known in the art the viscosity properties are directly related on molecular weight and eew, which is further evident by Nakanishi above teaching an epoxy equivalent weight of 132 g/eq will have  a viscosity of 240 mPa.s (para 62) within the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HA S NGUYEN/Examiner, Art Unit 1766